Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-216222.
The Japanese reference shows a cargo handling device 16 that eliminates overlaps which are shown in Figure 3 from among a plurality of articles P which are loaded into the cargo handling device 16 which includes a surface 30 where articles P are placed wherein the cargo handling device performs a handling operation that turns and/or rotates the articles on the placement surface 30 so as to eliminate overlaps.  See Figures 3 and 4.
Re claim 2, shows are a plurality of planar conveying cells which form lanes wherein where the articles P are placed there is conveying and downstream there is a biasing-direction changing function 28a performed.
Re claim 4, the rotation speed is changed from there being rotation to no rotation present.
Re claim 5, the articles P are moved in one direction.
Re claim 6, the articles P are shown aligned into single file at a downstream location.
Re claim 9, the downstream articles changers 28 cause the articles to gradually swing into their single file alignment.
.
Claims 3, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Amendment
The declaration under 37 CFR 1.130A filed on 08/12/2021 is sufficient to overcome the rejection of claims 1-10 based on Itoh et al. (US 2018/0111767).  

Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       09/03/2021